Order reversed, with ten dollars costs and disbursements and motion granted to the extent of limiting the examination of the defendant to the following: As to whether the partnership between the defendant and plaintiff under the firm name and style of J. Robinson Duff & Co. was dissolved on the 1st day of July, 1919, *891by mutual consent and a new firm formed, or when the said- firm was dissolved, giving the terms and conditions of dissolution. The date for the examination to proceed to be fixed in the order. No opinion. Settle order on notice. Present — Clarke, P. J., Dowling, Smith, Page and Greenbaum, JJ.